*402On Petition fob Rehearing.
Harvey, J.
— Appellee, in support of its petition for a rehearing, respectfully presents that this court, in holding that instructions Nos. 4 and 5, asked by the appellant, should have been given, overrules Boxell v. Bright Nat. Bank (1915), 184 Ind. 631, 635, 112 N. E. 3.
2. Appellee overlooks an essential difference. The action in the Boxell case, having been “commenced before the Negotiable Instruments Act, of 1913 (Acts 1913 p. 120, §9089a Burns 1914), became effective,” that statute did not apply. The rule as it existed prior to that statute was properly stated in the Boxell case. The note here sued upon was executed in October, 1913, and is governed by that statute, and instructions Nos. 4 and 5 announced- the rule under the statute.
Appellee asserts that, even though said instructions were proper, the substance was covered by No. 10, which was given; hence there was no harmful error in the refusal.' We feel that this proposition was fully and properly dealt with in the opinion.
• Appellee questions the application of the decision in. Tescher v. Merea (1889), 118 Ind. 586, 21 N. E. 316, made by the court herein. The opinion expressly shows that the quotation of Judge Mitchell’s language in said case was adopted as clearly expressing the rule to be applied under the Negotiable Instruments Act. No other use was made of said decision.
The petition for rehearing is overruled.
Townsend, J., did not participate.
Note. — Reported in 118 N. E. 813, 119 N. E. 711. See under (5) 20 Cyc 13; (8) 8 C. J. 1030.